Citation Nr: 1227952	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 14, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from March 14, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, prior to March 14, 2012. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied a rating in excess of 50 percent for PTSD.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  In a supplemental SOC (SSOC) issued in February 2012, the RO continued the assigned 50 percent rating for PTSD.

In an April 2012 rating decision, the RO, inter alia, assigned a 70 percent rating for PTSD from March 14, 2012.  Inasmuch as a higher rating is available for the Veteran's PTSD both before and after March 14, 2012, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized that portion of the appeal pertaining to evaluation of PTSD as encompassing the first two matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  An SSOC issued in April 2012 addressed the increased, 70 percent rating assigned for PTSD from March 14, 2012.

In the April 2012 rating decision, the RO also awarded a TDIU, effective March 14, 2012.  In May 2012, the Veteran expressed disagreement with respect to the effective dates assigned for the increased 70 percent rating for PTSD and the award of a TDIU.

For the reasons expressed below, the appeal-now expanded, to include the matter of entitlement to aTDIU due to PTSD, prior to March 14, 2012, as discussed below-is being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the appellant when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As noted in the Introduction above, in an April 2012 decision, the RO awarded an increased, 70 percent rating for PTSD, and a TDIU, both effective March 14, 2012, based on findings during a fee-basis VA psychiatric examination on that date.  In a May 2012 letter mailed directly to the Board after the claims for ratings in excess of 50 and 70 percent for PTSD were certified to the Board for appellate review, the Veteran expressed disagreement as to the effective dates assigned for the increased 70 percent rating for PTSD and the award of a TDIU in the April 2012 rating decision.  

The Board notes that the matter of an earlier effective date for the 70 percent rating is not a separate claim, but actually one encompassed in the matter of a higher rating for PTSD prior to March 14, 2012.  

The Board further notes, as indicated above, that, inasmuch as the Veteran is presumed to seek the maximum available benefit for disability, a determination of whether a claimant is entitled to a TDIU due to the disability for which an increase is sought is essentially a component of-and, hence, part and parcel of-the claims for higher ratings on appeal.  See  Rice v.Shinseki, 22 Vet. App. 447, 455 (2009).  Here, the RO has awarded a TDIU from March 14, 2012-the same date of entitlement as the award of the 70 percent rating for PTSD (his only compensable disability), and, thus, the date on which he met the percentage requirements for award of schedular TDIU.  See 38 C.F.R. §  4.16(a) (2011).  However, the RO has not explicitly addressed the matter of a TDIU prior to March 14. 2012-to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), as appropriate.

Accordingly, to avoid any prejudice to the Veteran, the Board finds that a remand of these matters for initial RO adjudication of the matter of the Veteran's entitlement to a TDIU prior to March 14, 2012, in conjunction with the claims for increase, and for issuance of an SSOC reflecting such consideration, is warranted.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  See also 38 C.F.R. § 19.31 (2011) 

While these matters are on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran and his representative should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the higher rating claims should include consideration of whether any, or any further, "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate, in conjunction with the claims for higher rating, the matter of the Veteran'a entitlement to aTDIU prior to March 14, 2012, in light of pertinent evidence and legal authority.  Such should include, with respect to the TDIU claim, consideration  of the provisions of 38 C.F.R. § 4.16(b), as appropriate; and, with respect to the higher ratings claims, consideration of whether any, or any further, staged rating, pursuant to Hart (cited above), is appropriate.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

